DETAILED ACTION
This Office action is a response to an application filed on 7/7/2020 wherein claims 1-20 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 11 and 20 are objected to because “the first PLMN ID” in “determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided” should read “a first PLMN ID”. Otherwise, there is no antecedent basis for the limitation in the claims.

Claims 3 and 13 are objected to because “a first PLMN ID” in line 2 of claims 3 and 13 should read “said first PLMN ID”. Otherwise, there are multiple antecedent bases for “said first PLMN ID” appearing in the claims afterwards.

Claims 1, 11 and 20 are objected to because “the first target network” in “i) access is allowed for the first target network identified by the first PLMN ID” should read “a first target network”. Otherwise, there is no antecedent basis for the limitation in the claims.

Claims 2, 7 and 12 are objected to because “the first attach request” in line 2 of claims 2 and 12 and line 5 of claim 7 should read “a first attach request”. Otherwise, there is no antecedent basis for the limitation in the claims.

Claims 4 and 14 are objected to because “a first attach request” in line 2 of claims 4 and 14 should read “the first attach request”. Otherwise, there are multiple antecedent bases for “the first attach request” appearing in the claims afterwards.

Claims 2 and 12 are objected to because “the first UE device” in line 3 of claims 2 and 12 should read “a first UE device”. Otherwise, there is no antecedent basis for the limitation in the claims.

Claims 3, 6, 13 and 16 are objected to because “the first UE” in line 3 of the claims should read “a first UE”. Otherwise, there is no antecedent basis for the limitation in the claims.

Claim 7 is objected to because “the LTE access gateway” in lines 2-3 of the claim should read “a LTE access gateway”. Otherwise, there is no antecedent basis for the limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10708855. 

Current Application 
US 10708855
1. A method of operating a communications system, the method comprising:
	 storing in a storage device service provider core network access information for a plurality of different service provider core networks associated with a shared PLMN ID (sPLMN ID), said service provider core network access information including a PLMN ID of each individual service provider core network and corresponding address information for the individual service provider core network for which a PLMN ID is stored;
	 operating an access radio to transmit said shared PLMN ID;
	 operating an access gateway to perform a service provider access request check, performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider networks associated with the shared PLMN ID for which access service is to be provided,;
	 operating the storage device to check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and
	 sending from the storage device a service provider access request response message, said service provider access request response message indicating one of:
	 i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed.
1. A method of operating an LTE communications system, the method comprising:
	 storing in a storage device service provider core network access information for a plurality of different service provider core networks associated with a shared PLMN ID (sPLMN ID), said service provider core network access information including a PLMN ID of each individual service provider core network and corresponding address information for the individual service provider core network for which a PLMN ID is stored;
	 operating an LTE access radio to transmit said shared PLMN ID;
	 operating the LTE access radio to receive a first attach request from a first user equipment (UE) device;
	 operating the LTE access radio to forward the first attach request to a LTE access gateway;
	 operating the LTE access gateway to perform a service provider access request check, performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider core networks associated with the shared PLMN ID for which access service is to be provided, said check service provider access message including a first PLMN ID of an individual service provider core network used to provide network access to the first UE, said first PLMN ID being a PLMN ID identifying a first target ;
	 operating the storage device to check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and
	 sending from the storage device a service provider access request response message, said service provider access request response message indicating one of:
	 i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed.
2. The method of claim 1, further comprising:
	 operating the access gateway to store the first attach request, said first attach request including a first IMSI of the first UE device including the first PLMN ID.
2. The method of claim 1, further comprising:
	 operating the LTE access gateway to store the first attach request, said first attach request including a first IMSI of the first UE device including the first PLMN ID.
3. The method of claim 1, further comprising:
	 wherein said check service provider access message includes a first PLMN ID of an individual service provider network used to provide network access to the first UE, said first PLMN ID being a PLMN ID identifying a first target network, said first PLMN ID being different from said shared PLMN ID.
1. A method of operating an LTE communications system, the method comprising:
…
said check service provider access message including a first PLMN ID of an individual service provider core network used to provide network access to the first UE, said first PLMN ID being a PLMN ID identifying a first target network, said first PLMN ID being different from said first shared PLMN ID;
…
4. The method of claim 2 further comprising:
	 operating the access radio to receive a first attach request from a first user equipment (UE) device;
	 operating the access radio to forward the first attach request to the access gateway.
1. A method of operating an LTE communications system, the method comprising:
…
operating the LTE access radio to receive a first attach request from a first user equipment (UE) device;
	 operating the LTE access radio to forward the first attach request to a LTE access gateway;
…
5. The method of claim 1, further comprising:
	 prior to sending the service provider access request response message, generating said service provider access request response message at said storage device, said step of generating said service provider access request response message including:
	 i) when contact address information is provided in the stored information for the first PLMN ID, including the service provider core network contact address information for the first target network in said service provider access request response message; and
	 ii) when contact address information is not provided in the stored information for the first PLMN ID, including in said service provider access request response message an indication that access is not allowed.
3. The method of claim 1, further comprising:
	 prior to sending the service provider access request response message, generating said service provider access request response message at said storage device, said step of generating said service provider access request response message including:
	 i) when contact address information is provided in the stored information for the first PLMN ID, including the service provider core network contact address information for the first target network in said service provider access request response message; and
	 ii) when contact address information is not provided in the stored information for the first PLMN ID, including in said service provider access request response message an indication that access is not allowed.
6. The method of claim 5, further comprising:
	 operating the access gateway to decide whether or not to provide access for the first UE based on the content of the service provider access request response message.
4. The method of claim 3, further comprising:
	 operating the LTE access gateway to decide whether or not to provide access for the first UE based on the content of the service provider access request response message.
7. The method of claim 6, further comprising:
	 when the decision is to provide access for the first UE, operating the LTE access gateway to use:
	 i) IP network address information, corresponding to the first target network, received in the access request response message, and ii) stored information, from the first attach request, that was received from the first UE, to generate, at the LTE access gateway, a proxied attach request message on behalf of the first UE; and
	 send the proxied attach request message to the service provider core network corresponding to the first PLNM ID using an address obtained from the access request response message as the destination address of the proxied attach request message.
5. The method of claim 4, further comprising:
	 when the decision is to provide access for the first UE, operating the LTE access gateway to use:
	 i) IP network address information, corresponding to the first target network, received in the access request response message, and ii) stored information, from the first attach request, that was received from the first UE, to generate, at the LTE access gateway, a proxied attach request message on behalf of the first UE; and
	 send the proxied attach request message to the service provider core network corresponding to the first PLNM ID using an address obtained from the access request response message as the destination address of the proxied attach request message.
8. The method of claim 7, further comprising:
	 operating the LTE access gateway to act as a proxy between the LTE access radio and service provider core network identified by the first PLMN ID for further exchange of control information and data on behalf of the first UE as part of providing network access.
6. The method of claim 5, further comprising:
	 operating the LTE access gateway to act as a proxy between the LTE access radio and service provider core network identified by the first PLMN ID for further exchange of control information and data on behalf of the first UE as part of providing network access.
9. The method of claim 8, wherein operating the LTE access gateway to act as a proxy between the LTE access radio and service provider core network identified by the first PLMN ID includes:
	 operating the LTE access gateway to communicate an attach accept signal and an end to end bearer established signal between the service provider network corresponding to the first PLMN ID and the first UE.
7. The method of claim 6, wherein operating the LTE access gateway to act as a proxy between the LTE access radio and service provider core network identified by the first PLMN ID includes:
	 operating the LTE access gateway to communicate an attach accept signal and an end to end bearer established signal between the service provider network corresponding to the first PLMN ID and the first UE.
10. The method of claim 7, further comprising:
	 when the decision is to not provide access for the first UE, operating the LTE access gateway to send a message to the LTE access radio to deny the UE access in response to the first attach request message.
8. The method of claim 5, further comprising:
	 when the decision is to not provide access for the first UE, operating the LTE access gateway to send a message to the LTE access radio to deny the UE access in response to the first attach request message.
11. An communications system comprising:
	 a storage device service provider core network access information for a plurality of different service provider core networks associated with a shared PLMN ID (sPLMN ID), said service provider core network access information including a PLMN ID of each individual service provider core network and corresponding address information for the individual service provider core network for which a PLMN ID is stored;
	 an access radio configured to transmit said shared PLMN ID; and
	 an access gateway configured to perform a service provider access request check, performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider networks associated with the shared PLMN ID for which access service is to be provided;
	 said storage device being configured to i) check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and
	 ii) send from the storage device a service provider access request response message, said service provider access request response message indicating one of:
	 i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed.
9. An LTE communications system comprising:
	 a storage device including memory storing service provider core network access information for a plurality of different service provider core networks associated with a shared PLMN ID (sPLMN ID), said service provider core network access information including a PLMN ID of each individual service provider core network and corresponding address information for the individual service provider core network for which a PLMN ID is stored;
	 an LTE access radio including a first processor configured to:
	 operate the LTE access radio to transmit said shared PLMN ID;
	 operate the LTE access radio to receive a first attach request from a first user equipment (UE) device; and
	 operate the LTE access radio to forward the first attach request to an LTE access gateway; and
	 the LTE access gateway, the LTE access gateway including a second processor configured to control the LTE access gateway to:
	 perform a service provider access request check, performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider core networks associated with the shared PLMN ID for which access service is to be provided, said check service provider access message including a first PLMN ID of an individual service provider core network used to provide network access to the first UE, said first PLMN ID being a PLMN ID identifying a 
	 wherein said storage device includes a third processor, and wherein said third processor is configured to:
	 operate the storage device to check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and
	 operate the storage device to send from the storage device, a service provider access request response message, said service provider access request response message indicating one of:
	 i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed.
12. The communications system of claim 11, wherein the the access gateway is configured to store the first attach request, said first attach request including a first IMSI of the first UE device including the first PLMN ID.
2. The method of claim 1, further comprising:
	 operating the LTE access gateway to store the first attach request, said first attach request including a first IMSI of the first UE device including the first PLMN ID.
13. The communications system of claim 11, further comprising:
	 wherein said check service provider access message includes a first PLMN ID of an individual service provider network used to provide network access to the first UE, said first PLMN ID being a PLMN ID identifying a first target network, said first PLMN ID being different from said shared PLMN ID.
9. An LTE communications system comprising:
…
said check service provider access message including a first PLMN ID of an individual service provider core network used to provide network access to the first UE, said first PLMN ID being a PLMN ID identifying a first target network, said first PLMN ID being different from said shared PLMN ID;
...
14. The communications system of claim 12, wherein the access radio is configured to receive a first attach request from a first user equipment (UE) device and to forward the first attach request to the access gateway.
9. An LTE communications system comprising:
…
operate the LTE access radio to receive a first attach request from a first user equipment (UE) device; and
	 operate the LTE access radio to forward the first attach request to an LTE access gateway
...
15. The communications system of claim 11, wherein said third processor is further configured to:
	 generate said service provider access request response message at said storage device prior to sending the service provider access request response message, said step of generating said service provider access request response message including:
	 i) when contact address information is provided in the stored information for the first PLMN ID, including the service provider core network contact address information for the first target network in said service provider access request response message; and
	 ii) when contact address information is not provided in the stored information for the first PLMN ID, including in said service provider access request response message an indication that access is not allowed.
10. The LTE communications system of claim 9, wherein said third processor is further configured to:
	 generate said service provider access request response message at said storage device prior to sending the service provider access request response message, said step of generating said service provider access request response message including:
	 i) when contact address information is provided in the stored information for the first PLMN ID, including the service provider core network contact address information for the first target network in said service provider access request response message; and
	 ii) when contact address information is not provided in the stored information for the first PLMN ID, including in said service provider access request response message an indication that access is not allowed.
16. The communications system of claim 15, wherein said second processor is further configured to operate the access gateway to decide whether or not to provide access for the first UE based on the content of the service provider access request response message.
11. The LTE communications system of claim 10, wherein said second processor is further configured to operate the LTE access gateway to decide whether or not to provide access for the first UE based on the content of the service provider access request response message.
17. The communications system of claim 16, wherein said second processor is further configured to:
	 operate the access gateway to use IP network address information corresponding to the first target network, received in the access request response message and stored information from the stored attach request that was received from the first UE to generate, at the access gateway, a proxied attach request message on behalf of the first UE, when the decision is to provide access for the first UE; and
	 operate the gateway device to send the proxied attach request message to the service provider core network corresponding to the first PLNM ID using an address obtained from the access request response message as the destination address of the proxied attach request response message, when the decision is to provide access for the first UE.
12. The LTE communications system of claim 11, wherein said second processor is further configured to:
	 operate the LTE access gateway to use IP network address information corresponding to the first target network, received in the access request response message and stored information from the stored attach request that was received from the first UE to generate, at the LTE access gateway, a proxied attach request message on behalf of the first UE, when the decision is to provide access for the first UE; and
	 operate the LTE gateway device to send the proxied attach request message to the service provider core network corresponding to the first PLNM ID using an address obtained from the access request response message as the destination address of the proxied attach request response message, when the decision is to provide access for the first UE.
18. The communications system of claim 17, wherein said second processor is further configured to:
	 operate the access gateway to act as a proxy between the access radio and service provider core network identified by the first PLMN ID for further exchange of control information and data on behalf of the first UE as part of providing network access.
13. The LTE communications system of claim 12, wherein said second processor is further configured to:
	 operate the LTE access gateway to act as a proxy between the LTE access radio and service provider core network identified by the first PLMN ID for further exchange of control information and data on behalf of the first UE as part of providing network access.
19. The communications system of claim 18, wherein said second processor is further configured to:
	 operate the access gateway to communicate an attach accept signal and an end to end bearer established signal between the service provider network corresponding to the first PLMN ID and the first UE, as part of being configured to operate the access gateway to act as a proxy between the access radio and service provider core network identified by the first PLMN ID.
14. The LTE communications system of claim 13, wherein said second processor is further configured to:
	 operate the LTE access gateway to communicate an attach accept signal and an end to end bearer established signal between the service provider network corresponding to the first PLMN ID and the first UE, as part of being configured to operate the LTE access gateway to act as a proxy between the LTE access radio and service provider core network identified by the first PLMN ID.
20. A non-transitory computer readable medium including computer executable instructions which when executed by one or more processors of a communications system cause the communications system to perform the steps of:
	 storing in a storage device service provider core network access information for a plurality of different service provider core networks associated with a shared PLMN ID (sPLMN ID), said service provider core network access information including a PLMN ID of each individual service provider core network and corresponding address information for the individual service provider core network for which a PLMN ID is stored;
	 operating an access radio to transmit said shared PLMN ID;
	 operating an access gateway to perform a service provider access request check, performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider networks associated with the shared PLMN ID for which access service is to be provided,;
	 operating the storage device to check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and
	 sending from the storage device a service provider access request response message, said service provider access request response message indicating one of:
	 i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed.
15. A non-transitory computer readable medium including computer executable instructions which when executed by one or more processors of a LTE communications system cause the LTE communications system to perform the steps of:
	 storing in a storage device service provider core network access information for a plurality of different service provider core networks associated with a shared PLMN ID (sPLMN ID), said service provider core network access information including a PLMN ID of each individual service provider core network and corresponding address information for the individual service provider core network for which a PLMN ID is stored;
	 operating an LTE access radio to transmit said first shared PLMN ID;
	 operating the LTE access radio to receive a first attach request from a first user equipment (UE) device;
	 operating the LTE access radio to forward the first attach request to a LTE access gateway;
	 operating the LTE access gateway to perform a service provider access request check, performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider core networks associated with the first shared PLMN ID for which access service is to be provided, said check service provider access message including a first PLMN ID of an individual service provider core network used to provide network access to the first UE, said first PLMN ID being a PLMN ID identifying a first target network, said first PLMN ID being different from said shared PLMN ID;
	 operating the storage device to check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and
	 sending from the storage device a service provider access request response message, said service provider access request response message indicating one of:
	 i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed.


It is clear that all the elements of the application claims 1-11 and 13-20 are to be found in patent claims 1-15 (as the application claims 1-11 and 13-20 fully encompasses patent claims 1-15).  The difference between the application claims 1-11 and 13-20 and the patent claims 1-15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-15 of the patent is in effect a “species” of the “generic” invention of the application claim 1-11 In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-11 and 13-20 is anticipated by claims 1-15 of the patent, it is not patentably distinct from claims 1-15 of the patent. 

Although the application claim 12 is not identical to patent claim 2, they are not patentably distinct from each other because US 10708855 discloses a method and a communication system with all of the claimed limitations required in the communication system of claim 12 as required in the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gopalakrishnan et al. (US 20130267229 A1, hereafter Gopal) –  discloses 
storing in a storage device (Fig.1, [0058] the second MME 117) service provider core network access information ([0058] Handover Restriction List ( HRL)) for a plurality of different service provider core networks ([0073] [0075] a known/recognized partner network such as the partner network 103, Other partner networks of the wholesale network 101 that also happen to be equivalent PLMNs) associated with a shared PLMN ID (sPLMN ID) ([0058] In some embodiments in which the Offload Method is an attach/redirect(TAU)/service request Initial NAS Messages or X2 (intra Wholesale Operator eNB) based handover or S1based handover (pre-release 10), and given the case of an HR/EGWCN/PMVNO (equivalent PLMN ID based) partner network sharing architecture, an appropriately designed Handover Restriction List ( HRL) Information Element (IE) in an appropriate S1 message sent from a cooperating shared MME (e.g., the second MME 117) to the shared RAN (e.g., the second RAN 115) is utilized to transfer the desired partner information. [0073] FIGS. 3A-3B illustrate formats for the HRL 300 when broadcasting an equivalent PLMNID, and shows a format with a convention known between the shared MME (e.g., the second MME 117) and the shared RAN (e.g., the second RAN 115) in order to support the case of partner architectures that use the wholesale network's 101 PLMN ID as an equivalent PLMN ID in the wholesale network 101 (as opposed to broadcasting their own). [0074] In FIG. 3A a Serving PLMN ID sub IE 301 of the HRL 300 corresponds to the PLMN ID that is broadcast in the wholesale network 101 on behalf of the first UE's 111 partner network 103. [0075] However in the HR, EGWCN, PMVNO architecture cases, this Serving PLMN ID sub IE 301 indicates the wholesale network 101. If this is the case, the shared RAN (e.g., the second RAN 115) will look at a predetermined location within the HRL 300, such as the first EPLMN ID sub IE 301 as shown above. If the EPLMN ID sub IE 301 is a PLMN ID of a known/recognized partner network such as the partner network 103 then that PLMN ID is indeed that of the home partner network. This is according to a special (private) convention between the second MME 117 (that constructs such an HRL 300) and the second RAN 115 that accords the first EPLMN ID sub IE 301 to the first UE's 111 home partner network 103. Other partner networks of the wholesale network 101 that also happen to be equivalent PLMNs will figure in other EPLMN ID sub IEs 305 locations instead of the pre-designated EPLMN ID sub IE 301 location. The same applies to other operators that are not partners of the wholesale network 101.; Hence in order to send HRL, the second MME 117 stores HRL for a known/recognized partner network such as the partner network 103, Other partner networks of the wholesale network 101 that also happen to be equivalent PLMNs associated with the PLMN ID of the wholesale network 101. The PLMN ID of the wholesale network 101 is a shared PLMN ID, because it is broadcast instead of the PLMN ID of a known/recognized partner network such as the partner network 103, Other partner networks of the wholesale network 101 that also happen to be equivalent PLMNs), said service provider core network access information ([0058] Handover Restriction List ( HRL)) including a PLMN ID ([0075] EPLMN ID sub IE 301, EPLMN ID sub IEs 305) of each individual service provider core network for which a PLMN ID is stored ([0075] EPLMN ID sub IE 301 for a known/recognized partner network such as the partner network 103, EPLMN ID sub IEs 305 for Other partner networks of the wholesale network 101);
operating an access radio (Fig.1, [0039] the second RAN 115) to transmit said shared PLMN ID ([0039] Yet another architecture is an Equivalent PLMNID GWNC (EGWCN) architecture, in which the wholesale network's 101 RAN (e.g., the second RAN 115) and MME (e.g., the second MME 117) are shared with the partner network 103 and other network elements such as SGW, PGW, HSS, PCRF etc. are owned/controlled by the partner network 103. However, in this architecture, the shared RAN (e.g., the second RAN 115) does not broadcast the partner network's 103 PLMN ID. Rather, it broadcasts an equivalent PLMN ID for the partner network's 103 first UEs 111 in the wholesale network 101. In particular, the shared RAN (e.g., the second RAN 115) broadcasts the wholesale network's 101 PLMN ID that is considered as equivalent in the partner network's 103 first UEs 111.; [0040] In yet another architecture, known as a Home Routed (HR) architecture, the wholesale network's 101 shared RAN (e.g., the second RAN 115), MME (e.g., the second MME 117), and SGW (e.g., the second SGW 119) are shared with the partner network 103. Other network elements such as PGW, HSS, PCRF etc. are owned/controlled by the partner network 103. In an embodiment of the HR architecture the shared RAN (e.g., the second RAN 115) does not broadcast the partner network's 103 PLMN ID. Rather, it broadcasts an equivalent PLMN ID for the partner network's 103 first UE 111 in the wholesale network 101. In particular, the shared RAN (e.g., the second RAN 115) broadcasts the wholesale network's 101 PLMN ID that is considered as equivalent in the partner network's 103 first UE 111.; Hence the second RAN 115 broadcasts the wholesale network’s PLMN ID in EGWCN architecture and HR architecture); and
(Fig.1, [0069] the second MME 117) to perform a service provider access request check ([0039] Yet another architecture is an Equivalent PLMNID GWNC (EGWCN) architecture, in which the wholesale network's 101 RAN (e.g., the second RAN 115) and MME (e.g., the second MME 117) are shared with the partner network 103 and other network elements such as SGW, PGW, HSS, PCRF etc. are owned/controlled by the partner network 103.; [0040] In yet another architecture, known as a Home Routed (HR) architecture, the wholesale network's 101 shared RAN (e.g., the second RAN 115), MME (e.g., the second MME 117), and SGW (e.g., the second SGW 119) are shared with the partner network 103. [0069] If the selected PLMN ID is not the wholesale network's 101 ID, it is indeed the partner network's 103 ID.; Hence the second RAN 115 is determined to provide access service for the partner network 103 by performing the checking of the partner networks’ ID). However, Gopal does not disclose said service provider core network access information including corresponding address information for the individual service provider core network; performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider networks associated with the shared PLMN ID for which access service is to be provided; operating the storage device to check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and sending from the storage device a service provider access request response message, said service provider access request response message indicating one of: i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed.

Zhu et al. (US 20170280340 A1, hereafter Zhu) –  discloses 
a service provider core network access information ([0181] The application policy) including corresponding address information ([0181] an IP address or a domain name of an SGW/PGW) for an ([0003] The E-UTRAN includes an E-UTRAN NodeB (eNodeB) network element, and the core network includes network elements such as a Mobility Management Entity (MME), a Serving Gateway (SGW), a Packet Data Network Gateway (PGW), and a Home Subscriber Server (HSS ). [0181] The application policy includes at least one of a paging policy, a TAList allocation policy, a user equipment identity allocation policy, an APN allocation policy, a QoS allocation policy, an SPID delivery policy, an area handover restriction policy, a voice policy, a user location reporting policy, an SGW/packet data network gateway PGW selection policy, or a user authentication policy. The user equipment identity includes but is not limited to a GUTI, an MMEC, an MMEGI, or a PLMN. For example, … the area handover restriction policy includes a handover restriction list; or the SGW/PGW selection policy includes an IP address or a domain name of an SGW/PGW, or includes a tracking area identity TAI or an APN for determining an SGW/PGW, or includes information for determining a TAI/APN, where the TAI/APN is used to determine an SGW/PGW.; Hence the application policy includes an IP address or a domain name of an SGW/PGW for a core network including an SGW/PGW). However, Zhu does not disclose performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider networks associated with the shared PLMN ID for which access service is to be provided; operating the storage device to check stored information to determine if the first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and sending from the storage device a service provider access request response message, said service provider access request response message indicating one of: i) access is allowed for the first target network identified by the first PLMN ID or ii) access is not allowed
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
9/23/2021